Citation Nr: 1228833	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  04-12 283A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to April 1998. 

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran thereafter moved and jurisdiction over the appeal was transferred to the RO in Reno, Nevada.  This appeal has a long procedural history but, in the interest of brevity, the Board will refer the reader to the May 2011 Board remand for that history.

In February of 2006, the Veteran was provided with a video-conference hearing by a Veterans Law Judge.  A transcript of that hearing is contained in the claims file.  The Board has since notified the Veteran that the Veterans Law Judge that conducted the February 2006 hearing has left the Board and offered him another hearing.  The Veteran did not reply to this offer of another hearing.  Therefore, the Board finds that VA adjudication of the current appeal may go ahead without scheduling the Veteran for another hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record on appeal reveals that the Board remanded the appeal in June 2006 to, among other things, obtain and associate with the record all of the Veteran's VA treatment records dated from April 1998 forward.  Moreover, the post-remand record reveals that the RO/AMC obtained and associated with the claims file voluminous treatment records from the San Diego and the Las Vegas VA Medical Centers.  However, the record only shows that the RO/AMC obtained the Veteran's post-June 1998 treatment records from the San Diego VA Medical Center and his post-March 2006 treatment records from the Las Vegas VA Medical Center.  Moreover, the record does not show that the RO/AMC ever specifically requested the omitted April 1998 to June 1998 treatment records from the San Diego VA Medical Center and the April 1998 to March 2006 treatment records from the Las Vegas VA Medical Center or that these records are not available.  Therefore, the Board finds that another remand is required to request these records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance); Also see 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Next, the Board notes that the record contains a number of letters and/or records from Nena Rocha, M.D., of Paradise Family Health Center in which she reported that she had treated the Veteran since approximately 2001 for diabetes mellitus which he had had since 1997.  Similarly, the record contains a number of letters and/or records from Irinco Tiangeo, M.D., in which he reported that he had treated the Veteran since approximately 2001 including for diabetes mellitus which he had had since 1999.  Moreover, while the record shows that the RO/AMC on a number of occasions requested that the Veteran provide authorizations so that VA could obtain these treatment records, none was forthcoming from the claimant.  Nonetheless, the Board finds that while the appeal is in remand status one more attempt should be made to obtain and associate with the claims file Dr. Rocha's and Dr. Tiangeo's treatment records.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's April 1998 to June 1998 treatment records from the San Diego VA Medical Center and his April 1998 to March 2006 treatment records from the Las Vegas VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  If any of the records cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

2.   The RO/AMC, after obtaining authorizations from the Veteran, should attempt to obtain and associate with the record all of his post-2001 treatment records from Dr. Rocha of Paradise Family Health Center and all of his post-2001 treatment records from Dr. Tiangeo.  All actions to obtain the requested records should be documented fully in the claims file.  If any of the records cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

3.  After undertaking the above development to the extent possible and after undertaking any additional development deemed necessary including obtaining an addendum to the July 2011 VA examination, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

